United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edmond, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1256
Issued: October 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2012 appellant filed a timely appeal of a December 22, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP), denying her application for
reconsideration without merit review of the claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the December 22, 2011 nonmerit decision. Since more than 180 days has elapsed between the
last merit decision on August 12, 2011 and the filing of this appeal, the Board lacks jurisdiction
to review the August 12, 2011 decision pursuant to 20 C.F.R. § 501.3(e).
ISSUE
The issue is whether OWCP properly found that appellant’s application for
reconsideration was insufficient to warrant a merit review of the schedule award claim pursuant
to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 7, 2010 appellant, then a 50-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a left elbow condition causally related to
her federal employment. OWCP accepted the claim for left elbow lateral epicondylitis and left
radial nerve lesion. Appellant received compensation for intermittent wage-loss commencing
January 29, 2011. She underwent a left elbow medial debridement surgery on March 11, 2011.
On June 27, 2011 appellant submitted a claim for compensation (Form CA-7) indicating
she was claiming a schedule award. In a report dated May 31, 2011, Dr. Thomas Lehman, an
orthopedic surgeon, indicated that appellant was being treated for left wrist pain. He provided a
history and results on examination, diagnosing left wrist sprain and likely triangular
fibrocartilage complex (TFCC) degenerative changes. Appellant submitted a June 13, 2011
report from Dr. Christopher White, an orthopedic surgeon, who provided results on examination.
Dr. White indicated that appellant was doing very well with respect to the elbow, with ongoing
care for her hand and wrist.
In a letter dated July 11, 2011, OWCP advised appellant that to establish entitlement to a
schedule award she needed to submit medical evidence with respect to a permanent impairment.
By decision dated August 12, 2011, it determined that the evidence was insufficient to establish
an employment-related permanent impairment under 5 U.S.C. § 8107.
On December 16, 2011 OWCP received an appeal request form indicating that appellant
was requesting reconsideration. In an accompanying letter, appellant stated that she had been
seen by a physician on October 29, 2011 and she believed the physician had mailed a copy of the
report to OWCP.
By decision dated December 22, 2011, OWCP denied the application for reconsideration
without merit review. It stated that there was no new medical evidence received.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or (iii)
constitutes relevant and pertinent evidence not previously considered by OWCP.”3 Section
10.608(b) states that any application for reconsideration that does not meet at least one of the

2

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
3

20 C.F.R. § 10.606(b)(2).

2

requirements listed in section 10.606(b)(2) will be denied by OWCP without review of the merits
of the claim.4
ANALYSIS
In the present case, OWCP issued an August 12, 2011 decision finding that appellant was
not entitled to a schedule award. On December 16, 2011 appellant submitted an application for
reconsideration.
In this case, appellant did not submit any additional medical evidence. Although she
referred to the submission of additional evidence, the record does not indicate that any new
medical evidence was submitted prior to December 22, 2011. Therefore, the issue remains
whether appellant has met any of the requirements of 20 C.F.R. § 10.606(b)(2).5
Appellant’s December 13, 2011 letter does not show that OWCP erroneously applied or
interpreted a specific point of law, or advance a relevant legal argument not previously
considered by OWCP. She did not discuss a specific point of law or advance a legal argument.
In addition, appellant did not submit any new and relevant evidence. The schedule award issue
is a medical issue and, as previously noted, no new medical evidence was submitted prior to
December 22, 2011. The Board finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2).
On appeal, appellant indicated that her physician had delayed submitting new evidence,
but OWCP now had received new medical evidence. The Board’s jurisdiction is limited to
evidence that was before OWCP at the time of the decision on appeal.6 Appellant may pursue a
claim for an increased schedule award based on the submission of relevant medical evidence, as
noted above.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim.

4

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

5

See, e.g., E.L., Docket No. 11-1116 (issued December 19, 2011) (appellant submitted an application for
reconsideration of a schedule award decision and submitted no new evidence or argument).
6

20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 22, 2011 is affirmed.
Issued: October 17, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

